Citation Nr: 0718463	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-26 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for status 
post broken nose.

2.  Entitlement to an rating in excess of 10 percent for 
status post open reduction internal fixation of the left 
wrist with residual scars.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1999 to November 2003.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision of the San Diego, California Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
granted service connection for the two disabilities at issue, 
and assigned a 10 percent rating for the wrist disability, 
and a 0 percent rating for the nose fracture residuals.  A 
March 2007 rating decision increased the rating for the nose 
fracture residuals to the 10 percent maximum schedular rating 
(under Diagnostic Code 6502), and the veteran has expressed 
no further disagreement in the matter).  He was scheduled for 
a videoconference hearing in June 2007, but cancelled and 
instead submitted a statement which will be discussed below.


FINDING OF FACT

In a July 2007 written statement the veteran withdrew his 
appeal; there is no question of law or fact remaining before 
the Board in these matters.     


CONCLUSION OF LAW

The veteran has withdrawn his Substantive Appeal in the 
matters seeking increased ratings for status post open 
reduction internal fixation of the left wrist and status post 
broken nose; the Board has no jurisdiction to address these 
matters.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.202, 20.204 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies in the 
instant case.  However, as the veteran has expressed his 
intent to withdraw his appeal there is no need to belabor the 
impact of the VCAA in these matters.  

II.  Facts and Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
Id.  

In a July 2007 written statement, the veteran expressed his 
desire to withdraw his appeal.  Given this statement, there 
is no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to consider an appeal in these matters, and they 
must be dismissed without prejudice.


ORDER

The appeal seeking increased ratings for status post open 
reduction internal fixation of the left wrist and status post 
broken nose is dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


